



ENTERPRISE FINANCIAL SERVICES CORP
RETIREMENT AND CONSULTING AGREEMENT


This Retirement and Consulting Agreement (the “Agreement”) is entered into by
and between Enterprise Financial Services Corp, a Delaware Corporation (together
with its Affiliates, the “Company”) and Stephen P. Marsh (the “Executive”),
effective as of May 1, 2016 (the “Effective Date”).
WHEREAS, Executive currently serves as Chief Credit Officer of Enterprise Bank &
Trust (the “Bank”), an Affiliate of the Company, and Chairman of the Bank’s
Board of Directors (“Board”);
WHEREAS, Executive has expressed his intention to retire from employment with
the Company, effective April 30, 2016 (the “Retirement Date”);
WHEREAS, the Company desires to engage Executive as a consultant to provide
certain transition, business development, strategic plan implementation and
other services as described herein; and
WHEREAS, Executive desires to provide consulting services to the Company under
the terms and conditions hereinafter set forth;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:
1.Resignation. Effective on the Retirement Date, Executive shall resign from his
position as Chief Credit Officer of the Bank and shall cease to be an employee
of the Company.


2.Board and Committee Membership. As of the Retirement Date, Executive shall
continue to serve in his capacity as Chairman of the Board of the Bank and shall
also become a member of the Bank Board’s Credit Committee. Executive shall
receive the standard fees for his service as a director of the Board and a
member of the Credit Committee.


3.Benefit Plans. As of the Retirement Date, Executive’s participation in any
employee welfare benefit plan, retirement plan, deferred compensation
arrangement, equity plan, incentive plan or other benefit shall terminate in
accordance with the terms thereunder and Executive shall be treated as any
similarly situated former employee unless otherwise specifically provided
herein.


a.The Company shall pay Executive within 60 days after his Retirement Date a
single lump sum equal to the employer portion of the premium for 18 months of
coverage under the Company’s health insurance plans, based on the Executive’s
coverage elections in effect immediately prior to the Retirement Date, less all
applicable withholding.


b.Awards to Executive under the Company’s Long-Term Incentive Plan with grant
dates of February 25, 2014, February 17, 2015, and January 27, 2016
respectively, shall accrue pro rata to the Retirement Date and be paid out under
the terms of such plan without regard to the requirement that the Executive be
employed on the Award Date, but no benefits shall accrue thereunder beyond the
Retirement Date.


4.Consulting Services. Subject to the terms and provisions of this Agreement,
Executive shall provide to the Company the following consulting services,
commensurate with his status and





--------------------------------------------------------------------------------






experience, for a one-year period commencing on May 1, 2016 and ending April 30,
2017 (the “Consulting Period”):


•
Assist with the transition of Doug Bauche as Chief Credit Officer of the Bank;



•
Assist with the transition of client relationships to the appropriate
relationship managers;



•
Advise and assist relationship managers in Saint Louis with new business
development activities as needed;



•
Serve on the Arizona Bank Advisory Board and assist management with execution of
their strategic plan;



•
Serve as an Enterprise University instructor; and



•
Assist with Medical Advisory Board activities.



5.Compensation. With respect to the consulting services rendered under this
Agreement, Executive shall receive:


a.An annualized amount of $120,000, payable in twelve equal monthly installments
of $10,000, with the first payment commencing on the first business day of May,
2016 and each subsequent monthly installment paid on the first business day of
each month thereafter; provided Executive fulfills all assigned duties and
complies with the terms of this Agreement.


b.A restricted stock unit award (“RSU Award”) on or after May 2, 2016 (“RSU
Grant Date”), for the number of units equal to the fair market value of $50,000
on the RSU Grant Date. Subject to Executive’s continued performance of
consulting services under this Agreement, the RSU Award shall vest on April 30,
2017. In the event Executive ceases to provide such services to the Company
prior to the expiration of the Consulting Period, all restricted stock units
granted under this Section 5.b. shall immediately be forfeited. Notwithstanding
the foregoing, the Board’s Compensation Committee may, in its sole discretion,
provide for full or partial vesting of the RSU Award as it deems in the best
interest of the Company upon a termination of Executive services to the Company
under this Agreement due to his death or disability (as the Compensation
Committee may define in its discretion).


6.Taxes. Executive agrees that as an independent contractor, he is solely
responsible for the reporting and payment of all federal, state and local taxes,
of any type whatsoever, from any compensation arising from his consulting and
Board services.


7.Attorney Review; Time for Execution; Revocation; Acknowledgements. The Company
hereby advises Executive to consult with an attorney prior to executing this
Agreement. The Company and the Executive shall each bear all attorneys’ fees and
costs arising from the actions of its own counsel in connection with the review
and execution of this Agreement.


8.Indemnification.  The Company shall indemnify and hold harmless Executive from
and against any and all costs, expense, loss, liability or claims, including but
not limited to damages, court costs, reasonable legal fees and costs of
investigation, which arise directly (or indirectly) from Executive’s performance
of service as Chief Credit Officer of the Bank, including, without limitation,
those attributable to the pending discrimination claim asserted by Ramona
Segers-Howard. The Company





--------------------------------------------------------------------------------






shall further indemnify and hold harmless Executive from and against any and all
costs, expense, loss, liability or claims, including but not limited to damages,
court costs, reasonable legal fees and costs of investigation, which arise
directly (or indirectly) from Executive’s performance of service and under this
Agreement provided that such losses or damages are not directly or
indirectly caused by Manager’s (i) intentional misconduct or negligence, or (ii)
breach of any provision in this Agreement.


9.Severability. The provisions of this Agreement are fully severable. Therefore,
if any provision of this Agreement is for any reason determined to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability will not affect the validity or enforceability of any of the
remaining provisions. Furthermore, any invalid or unenforceable provisions shall
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or, if such provision cannot under any
circumstances be modified or restricted, it shall be excised from the Agreement
without affecting the validity or enforceability of any of the remaining
provisions.


10.Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Executive with respect to the subject matters of this Agreement
and supersedes all prior negotiations and agreements, whether written or oral.
This Agreement may not be altered or amended except by a written document
executed by both parties. Executive represents and acknowledges that in
executing this Agreement he has not relied upon any representation or statement
not set forth herein made by the Company or any of its affiliates, agents,
representatives, or attorneys, with regard to the subject matters, basis or
effect of this Agreement, the Company, its business or its stock, or any other
matter.


11.Successors and Assigns. This Agreement shall be binding upon, and shall inure
to the benefit of, Executive and his personal and legal representatives, heirs,
devisees, executors, successors, and assigns, and the Company and its successors
and assigns. Notwithstanding the foregoing, this Agreement, including the
obligations and benefits hereunder, may not be assigned to any party by
Executive.


12.Paragraph Headings. Paragraph headings herein are for convenience and
reference only and in no way define, limit or enlarge the rights and obligations
of the parties under this Agreement.


13.Governing Law and Venue. This Agreement and any amendments to this Agreement
shall be construed and interpreted in accordance with the laws of the State of
Missouri, without regard to conflicts of law principles, except to the extent
preempted by Federal law. In the event of litigation arising out of or in
connection with this Agreement, the parties hereto agree to submit to the
jurisdiction of Federal and state courts located in the state of Missouri.


14.Notice. All notices, requests and demands to or upon the respective parties
hereto shall be sent by hand, certified mail, overnight air courier service, in
each case with all applicable charges paid or otherwise provided for, addressed
as follows, or to such other address as may hereafter be designated in writing
by the respective parties hereto:


To Company:
 
To Executive:
Enterprise Financial Services Corp
 
Stephen P. Marsh
150 North Meramec
 
7110 Cornell
Clayton, Missouri 63105
 
St. Louis, Missouri 63130
Attention: President and Corporate Secretary
 
 



15.Certain Definitions. As used herein, the following definitions shall apply:





--------------------------------------------------------------------------------








“Affiliate” with respect to any person, means any other Person that, directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.
“Control” with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.
“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust business trust, governmental authority
or other entity.
“Subsidiary” with respect to any Person, means each corporation or other Person
in which the first Person owns or Controls, directly or indirectly, capital
stock or other ownership interests representing 50% or more of the combined
voting power of the outstanding voting stock or other ownership interests of
such corporation or other Person.
IN WITNESS WHEREOF, the undersigned have executed this Retirement and Consulting
Agreement on the date(s) identified below.
    
ENTERPRISE FINANCIAL SERVICES CORP             EXECUTIVE
                                                    
By: /s/ Lorie White                            /s/ Stephen Marsh
Name: Lorie E. White                            Name: Stephen P. Marsh
Date: April 27, 2016                            Date: April 26,
2016                    
            















